       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 1 of 70




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BAY POINT CAPITAL PARTNERS II,
LP,

            Plaintiff,
                                                  CIVIL ACTION NO.
v.
                                                  1:21-cv-00375-MLB
HOPLITE, INC., HOPLITE
ENTERTAINMENT, INC., and
JONATHAN LEE SMITH,

            Defendants.



                     VERIFIED AMENDED COMPLAINT

      Plaintiff Bay Point Capital Partners II, LP (hereinafter, “Bay Point”) hereby

files this Verified Amended Complaint against Defendants Hoplite, Inc. (“Hoplite”),

Hoplite Entertainment, Inc. (“Hoplite Entertainment”), and Jonathan Lee Smith

(“Smith;”   Smith,   Hoplite,   and   Hoplite   Entertainment,   collectively,   the

“Defendants”), and alleges as follows:

                          NATURE OF THE ACTION

      1.    This action arises out of a $2 million loan Bay Point made to Hoplite

and Hoplite Entertainment in September 2020 (the “Loan”), which was guaranteed

by Smith, the President and Chief Executive Officer of both entities. To obtain the
          Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 2 of 70




Loan, Defendants knowingly presented falsified documents to Bay Point, including

falsified documents purporting to show short-term accounts receivable in excess of

$3.4 million, which served as security for the Loan, as well as falsified agreements

with certain of Defendants’ other creditors. After Defendants missed their very first

installment payment just one month into the Loan, Defendants created multiple

phony electronic funds transfer notifications and presented them to Bay Point in an

effort to forestall Bay Point from foreclosing on the Loan. Nevertheless, Bay Point

endeavored to work with Defendants to secure repayment of the Loan, including by

agreeing to two separate forbearance agreements in December 2020 that provided

Defendants additional time to cure their numerous defaults. All along, however,

Defendants never intended to repay their debt to Bay Point; in fact, at the same time

Defendants were convincing Bay Point to delay foreclosing on the Loan by

presenting falsified electronic funds transfer notifications, Defendants were actively

pledging the collateral that secured the Loan to a new lender. As of the date of the

filing of this Amended Complaint, Defendants have neither cured their defaults nor

repaid their indebtedness to Bay Point. Bay Point files this action seeking immediate

repayment of all amounts owed under the applicable loan documents, among other

relief.




                                        -2-
        Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 3 of 70




                   PARTIES, JURISDICTION, AND VENUE

      2.     Plaintiff Bay Point is a Delaware limited partnership with its principal

place of business in Atlanta, Georgia.

      3.     Defendant Hoplite is a California corporation with its principal place of

business in Los Angeles, California. Hoplite is a privately-held corporation that is

100% owned and controlled by Defendant Smith.

      4.     Defendant Hoplite Entertainment is a California corporation with its

principal place of business in Los Angeles, California. Hoplite Entertainment is a

privately-held corporation, and Defendant Smith is Hoplite Entertainment’s

controlling shareholder.

      5.     Defendant Smith is an individual residing in the State of California. In

addition to serving as the sole and controlling shareholder of Hoplite and Hoplite

Entertainment, respectively, Smith also serves as the President and Chief Executive

Officer of both entities.

      6.     Jurisdiction is proper in this court pursuant to 28 U.S.C. § 1331 because

this Court has original jurisdiction over Bay Point’s claims arising under the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961,

et seq. This Court has jurisdiction over the remainder of Bay Point’s claims pursuant

to 28 U.S.C. § 1367(a) because all such claims are so related to the claims giving


                                         -3-
        Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 4 of 70




rise to this Court’s original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.

      7.     Defendants expressly consented to this Court’s exercise of jurisdiction

over them for all disputes arising out of or relating to the Loan Agreement. (Ex. H,

§ 20; Ex. I, § 20; see also Ex. E, § 11.6(b); Ex. G, § 18(b).)

      8.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims

occurred in the Northern District of Georgia. Additionally, Defendants waived any

argument that venue in this Court is not convenient. (Ex. H, § 20; Ex. I, § 20; see

also Ex. E, § 11.6(c); Ex. G, § 18(c).)

                           FACTUAL BACKGROUND

                      Initial Loan Discussions and Negotiation

      9.     Bay Point is a privately held investment fund specializing in short-term,

secured lending to small- and medium-sized businesses that generally do not have

access to traditional sources of capital.

      10.    In furtherance of its lending practices, Bay Point frequently works with

loan brokers who present various lending opportunities to Bay Point. In late August

2020, Bay Point was approached by a broker named Walter Josten (“Josten”). Josten

is the Founder and President of Blue Rider Pictures, a company specializing in short-


                                            -4-
        Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 5 of 70




term interim financing for the film industry. At the time, Bay Point had an ongoing

relationship with Josten, and Josten was aware that Bay Point was seeking

investment opportunities in the media and production industry.

      11.    On August 24, 2020, two Bay Point employees, Chandler Rierson

(“Rierson”) and Rob Moran (“Moran”), spoke with Josten by telephone. Josten was

joined in the conversation by Max Musina (“Musina”), Josten’s outside business

partner. During that conversation, Josten and Musina informed Bay Point that they

were aware of a California-based media company seeking short-term financing.

Specifically, Josten and Musina told Bay Point that the putative borrowers were two

related, closely-held entities, Hoplite and Hoplite Entertainment, which were both

under Smith’s direct control and management. Musina also indicated that he had

known Smith for a long time.

                  Representations of Alleged Accounts Receivable

      12.    Josten and Musina further represented to Bay Point that Hoplite,

Hoplite Entertainment, and Smith had significant accounts receivable against which

they were willing to borrow funds, and that they were seeking funding to sustain

their operations until such receivables were realized. In the lending industry, this

type of transaction is referred to as a “bridge loan.”




                                         -5-
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 6 of 70




      13.    On August 25, 2020, Josten sent a follow-up email to Rierson and

Moran. In his email, Josten recounted the substance of the prior day’s telephone call

and memorialized the terms of the proposed financing deal. A true and correct copy

of the email from Josten to Rierson and Moran is attached hereto as Exhibit A.

      14.    In the email, Josten reiterated that Hoplite and Hoplite Entertainment

were seeking immediate funding in an amount between $1 million and $2 million,

and that they were willing to borrow against their then-existing short-term accounts

receivable of $3,438,000. Specifically, Josten represented that Hoplite and Hoplite

Entertainment’s then-existing receivables consisted of a $1,488,000 receivable from

“Screen media / Crackle / Sony,” a $1,000,000 receivable from “Fight Channel,”

and a $950,000 receivable from “Big Media / National Geographic.”

      15.    However, before agreeing to engage in discussions directly with Smith

on behalf of Hoplite and Hoplite Entertainment, Bay Point indicated that it first

needed to see documentation supporting the existence of, and amounts due and

owing under, the putative borrowers’ claimed accounts receivable.

      16.    On August 27, 2020, Hoplite, Hoplite Entertainment, and Smith,

through Josten, provided Bay Point with what they represented to be documentary

proof of their then-existing short-term accounts receivable. Included among the

documents were: (1) a License Agreement between Hoplite Entertainment and Big


                                        -6-
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 7 of 70




Media Holdings LLC (“Big Media Holdings”) evidencing a purported receivable of

$950,000; (2) a License Agreement between Hoplite Entertainment and Screen

Media Ventures, LLC (“Screen Media Ventures”) evidencing a purported receivable

of $1,488,000; and (3) an Acquisition Agreement between Hoplite and Ineomeida,

Inc., d/b/a Fight Channel World Network (“Fight Channel”) evidencing a purported

receivable of $1,000,000. True and correct copies of the as-received documents are

attached hereto as Exhibits B, C, and D, respectively.

      17.    Between August 27, 2020 and September 30, 2020 (the date of the

execution of the Loan Documents), Rierson and Smith had numerous telephone

conversations regarding the Loan. During those conversations, Smith affirmed the

validity of the third-party agreements that had been provided to Bay Point by Josten

on Defendants’ behalf and reiterated that the receivable for each agreement would

be due and payable to Defendants prior to the Loan’s maturity date.

      18.    On September 28, 2020, as part of Bay Point’s pre-closing due

diligence process, Rierson sent an email to Smith seeking to “outline the expected

payment period for each agreement.” Later the same day, Smith responded, in

writing, that Big Media Holdings was “set to pay” its purported $950,000

indebtedness to Defendants “on Oct 15th,” that Fight Channel would pay its

purported $1,000,000 indebtedness to Defendants “by the 15th of November,” and


                                        -7-
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 8 of 70




that Screen Media Ventures was “set to pay” its purported $1,488,000 indebtedness

to Defendants “on the 30th of Oct.” A true and correct copy of the September 28,

2020 email correspondence is attached hereto as Exhibit O.

      19.    Based on the purported value of the accounts receivable evidenced by

the agreements Hoplite, Hoplite Entertainment, and Smith provided to Bay Point

through Josten, and Smith’s oral and written confirmations of the anticipated

payment dates, Bay Point elected to move forward with the Loan, subject to the

completion of Bay Point’s due diligence process.

            Non-Disturbance, Standby, and Subordination Agreements

      20.    As part of Bay Point’s due diligence process, Bay Point took steps to

confirm Defendants’ existing, outstanding indebtedness. To that end, Bay Point

conducted searches to locate and identify all publicly-available liens and other

encumbrances filed against Hoplite, Hoplite Entertainment, and Smith. During this

process, Bay Point identified numerous liens filed against each of the Defendants,

including several UCC-1 “all-asset” liens asserted against certain of the Defendants’

property by secured creditors.

      21.    For instance, Bay Point learned that Hoplite and Hoplite Entertainment

are indebted to Columbia State Bank under the terms of a Business Loan Agreement

dated April 21, 2020 (the “SBA Loan”), and Hoplite and Hoplite Entertainment are


                                        -8-
        Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 9 of 70




jointly indebted to Porta Pellex LLC under the terms of Loan Agreements dated

April 17, 2019 and March 22, 2020 (the “Porta Pellex Loans”).

      22.    Upon information and belief, Hoplite, Hoplite Entertainment, and/or

Smith are, or at all relevant times hereto were, indebted to several other lenders under

the terms of various financing agreements.

      23.    Accordingly, as a condition precedent to making the Loan, Bay Point

required Defendants to obtain certain documents from their then-existing lenders,

including: (1) standby creditor’s agreements, whereby Defendants’ lenders agreed

to accept no further payments on their respective loans until Bay Point’s Loan was

satisfied; and (2) debt subordination agreements, whereby certain of Defendants’

secured creditors agreed to subordinate their respective contractual repayment rights

and security interests to Bay Point’s Loan. Bay Point also required Defendants to

obtain Columbia State Bank’s express written consent prior to executing the Loan.

      24.    On September 28, 2020, Smith sent an email to Rierson. Smith attached

to the email, among other things, what he purported to be the SBA Loan documents.

The SBA Loan documents provided by Smith indicated that the SBA Loan is in the

principal amount of $750,000 and bears a maturity date of April 21, 2021. The

purported SBA Loan documents also indicated that, as security for the SBA Loan,




                                         -9-
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 10 of 70




Hoplite and Hoplite Entertainment pledged their interests in two television programs

(“Ink Therapy III” and “We Bought a Vineyard”) to Columbia State Bank.

      25.   Columbia State Bank filed a UCC-1 financing statement to perfect its

security interests in Hoplite and Hoplite Entertainment’s property.

      26.   Smith also attached to the September 28, 2020 email what he

represented to be signed standby agreements from five of Defendants’ creditors,

including Columbia State Bank and Porta Pellex LLC. A true and correct copy of

Smith’s September 28, 2020 email is attached hereto as Exhibit P.

      27.   Accordingly, on September 28, 2020, Smith provided Bay Point what

was purported to be Columbia State Bank’s written consent to the execution of the

Loan. Smith also provided Bay Point a Standby Creditor’s Agreement (the “SBA

Loan Standby Agreement”) in Bay Point’s favor whereby Columbia State Bank

agreed to subordinate its SBA Loan to Bay Point’s Loan. As part of the SBA Loan

Standby Agreement, Columbia State Bank retained its priority security interests in

Ink Therapy III and We Bought a Vineyard. True and correct copies of the consent

letter, SBA Loan Standby Agreement, and the SBA Loan provided by Smith to Bay

Point are attached hereto as Exhibit M.

      28.   Additionally, Smith attached to the September 28, 2020 email what he

represented to be a Standby Creditor’s Agreement in Bay Point’s favor whereby


                                          - 10 -
        Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 11 of 70




Porta Pellex LLC agreed to subordinate its Porta Pellex Loans to Bay Point’s Loan

(the “Porta Pellex Standby Agreement”). A true and correct copy of the Porta Pellex

Standby Agreement provided by Smith to Bay Point is attached hereto as Exhibit Q.

        29.   As alleged above and evidenced by Exhibit P, Smith provided several

additional debt subordination and/or standby creditor’s agreements in Bay Point’s

favor from certain other of Hoplite and/or Hoplite Entertainment’s creditors,

whereby such creditors purportedly agreed to subordinate their loans to Bay Point’s

Loan.

        30.   During due diligence, Bay Point also required Defendants to obtain

signed non-disturbance agreements from Big Media Holdings, Fight Channel, and

Screen Media Ventures, which were to direct the third-party debtors to send all

forthcoming payments from the purported accounts receivable directly to Bay Point.

        31.   On September 29, 2020, Smith sent another email to Rierson. Attached

to this email, Smith provided what he represented to be signed non-disturbance

agreements from Big Media Holdings, Fight Channel, and Screen Media Ventures.

A true and correct copy of Smith’s September 29, 2020 email is attached hereto as

Exhibit R.




                                       - 11 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 12 of 70




      32.    Smith attached the License Agreement between Hoplite Entertainment

and Screen Media Ventures evidencing a purported receivable of $1,488,000 to the

non-disturbance agreement purportedly executed by Screen Media Ventures.

      33.    Smith attached the License Agreement between Hoplite Entertainment

and Big Media Holdings evidencing a purported receivable of $950,000 to the non-

disturbance agreement purportedly executed by Big Media Holdings.

                           Execution of Loan Documents

      34.    After receipt of the required documents from Defendants and

completion of its due diligence process, Bay Point entered into the Loan and Security

Agreement dated September 30, 2020 (the “Loan Agreement”) with Hoplite and

Hoplite Entertainment, jointly and severally, pursuant to which Bay Point agreed to

make a loan in the principal amount of $2 million with interest accruing each month.

The Loan Agreement bore a maturity date of December 30, 2020. A true and correct

copy of the Loan Agreement is attached hereto as Exhibit E.

      35.    The Loan was evidenced by a promissory note, also in the amount of

$2 million, dated September 30, 2020 (the “Note”). A true and correct copy of the

Note is attached hereto as Exhibit F.

      36.    Defendant Smith guaranteed Hoplite and Hoplite Entertainment’s

payment and performance obligations owed to Bay Point pursuant to the Loan


                                        - 12 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 13 of 70




Agreement and Note, as set forth in the Guaranty Agreement executed on September

30, 2020 (the “Guaranty Agreement”). A true and correct copy of the Guaranty

Agreement is attached hereto as Exhibit G.

      37.    The Loan Agreement, Note, and Guaranty Agreement are hereinafter

referred to as, collectively, the “Loan Documents.”

      38.    In the interest of convenience, Defendant Smith executed the Loan

Documents, both in his individual capacity as guarantor and his representative

capacity as President and Chief Executive Officer of Hoplite and Hoplite

Entertainment, at Bay Point’s counsel’s office in Los Angeles, California. At all

relevant times hereto, Defendant Smith was aware that the original copies of the

Loan Documents would be mailed from Los Angeles, California to Bay Point’s

principal place of business in Atlanta, Georgia, and that such mailing was a

necessary prerequisite to formalizing the parties’ financing agreement.

      39.    On or around September 28, 2020, original copies of the signed Loan

Documents were sent via FedEx overnight mail from Bay Point’s counsel’s office

in Los Angeles, California to Bay Point’s counsel’s office in Richmond, Virginia for

processing. Shortly thereafter, on or around October 12, 2020, original copies of the

signed Loan Documents were sent via FedEx overnight mail from Bay Point’s




                                       - 13 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 14 of 70




counsel’s office in Richmond, Virginia to Bay Point’s principal place of business in

Atlanta, Georgia.

      40.    On October 7, 2020, after execution of the Loan Documents was

complete, Smith organized a meeting in Atlanta, Georgia between himself, Bay

Point, and an individual named Pedro Ferre (“Ferre”), who was the Managing

Director of the Turpera Group. Smith arranged for Ferre to fly from Los Angeles,

California to Atlanta, Georgia to attend the meeting. At the meeting, Ferre indicated

that he had the authority to represent Smith in Smith’s business dealings with Bay

Point, including with specific regard to the loan.

      41.    A second face-to-face meeting between Bay Point, Ferre, and Smith

occurred on November 13, 2020 in Atlanta, Georgia.

                      Relevant Provisions of Loan Documents

      42.    Section 11.6(b) of the Loan Agreement provides, in relevant part, that

“[e]ach Borrower hereby irrevocably and unconditionally submits, for itself and its

property, to the exclusive jurisdiction of the United States District Court for the

Northern District of Georgia . . . in each case in any action or proceeding arising out

of or relating to this Agreement or any other Loan Document or the transactions

contemplated hereby or thereby.”        Pursuant to Section 11.6(c) of the Loan

Agreement, Hoplite and Hoplite Entertainment further waived any objection to


                                        - 14 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 15 of 70




venue in the United States District Court for the Northern District of Georgia,

including any objection based on inconvenience of the forum.

      43.    Section 2.3(a) of the Loan Agreement provides that Hoplite and Hoplite

Entertainment “shall pay [Bay Point] monthly installments of accrued and unpaid

interest” commencing on October 31, 2020. Section 2.3(a) further provides that

“[t]he outstanding principal balance of the Loan and all unpaid interest shall be paid

in full on the Maturity Date.” As noted above, the Loan Agreement bore a maturity

date of December 30, 2020.

      44.    Section 2.8(c) of the Loan Agreement provides that failure to make any

payment due under the Loan within five (5) days after the due date thereof will result

in a late fee equal to ten percent (10%) of the amount of such late payment.

      45.    Additionally, Section 2.4(b) of the Loan Agreement provides that,

during the pendency of any Event of Default, all outstanding obligations will accrue

interest at a rate of five percent (5%) per annum in addition to the otherwise

applicable interest rate.

      46.    Section 2.14(a) of the Loan Agreement provides that Hoplite and

Hoplite Entertainment are “jointly and severally liable to [Bay Point] for the

payment or performance of all Obligations.”




                                        - 15 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 16 of 70




      47.   As a condition precedent to the Loan Agreement, Hoplite and Hoplite

Entertainment were required to execute and/or obtain certain “Loan Documents.”

Under Section 5.3, Hoplite and Hoplite represented that “[e]ach of this Agreement

and each other Loan Document to which any Borrower is a party is the legal, valid

and binding obligation of such Borrower, enforceable against such Borrower in

accordance with its terms.”

      48.   Moreover, the term “Loan Document” is defined to encompass,

collectively, “this Agreement, the Note and any note or notes executed by Borrower,

the Related Party Subordination Agreement, the Third Party Subordination

Agreement, the Collateral Documents, each Compliance Certificate, and any other

agreement entered into in connection with this Agreement.” (Id. at 5.)

      49.   The Loan Agreement provides that the receivables evidenced by the

License Agreement between Hoplite Entertainment and Big Media Holdings, the

License Agreement between Hoplite Entertainment and Screen Media Ventures, and

the Acquisition Agreement between Hoplite and Fight Channel would serve as

“Specified Collateral” on the Loan. (See id., § 1.1 at 7.) The Loan Agreement also

provided that, as a condition precedent, Hoplite and Hoplite Entertainment were to

provide Bay Point with duly executed “Non-Disturbance Agreements,” which were

defined to include: (i) Non-Disturbance Agreement dated as of the Closing Date by


                                      - 16 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 17 of 70




and between the Lender and Big Media Holdings, (ii) Non-Disturbance Agreement

dated as of the Closing Date by and between the Lender and Fight Channel, and (iii)

Non-Disturbance Agreement dated as of the Closing Date by and between the

Lender and Big Screen Media Ventures. (Id., § 1.1 at 5; § 3.1(a).)

      50.    Section 2.11 of the Loan Agreement provides for the creation and

maintenance of a Specified Collateral Proceeds Account to hold any funds generated

by the receivables associated with the Specified Collateral accounts. Bay Point was

provided “sole access and control of” the Specified Collateral Proceeds Account.

Pursuant to Section 2.11(b), any payments Hoplite and Hoplite Entertainment

received from the Specified Collateral sources were to be forwarded directly into the

Specified Collateral Proceeds Account, and any such funds were to be held in the

Specified Collateral Proceeds Account as additional security for Bay Point.

Additionally, at maturity, the funds in the Specified Collateral Proceeds Account

were to be credited to Hoplite and Hoplite Entertainment’s outstanding indebtedness

to Bay Point.

      51.    The Loan Agreement also states that Hoplite and Hoplite Entertainment

were providing Bay Point with a lien and security interest in the form of a valid, first

priority security interest in certain of Hoplite and Hoplite Entertainment’s presently




                                         - 17 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 18 of 70




existing and later acquired Collateral.       Specifically, Section 4.1 of the Loan

Agreement states:

      To secure prompt payment of any and all Obligations and prompt
      performance by each Borrower of each of its covenants and duties
      under the Loan Documents, each Borrower hereby grants Lender a
      continuing Lien on and security interest in all of such Borrower’s right,
      title and interest in and to all of the following presently existing and
      hereafter acquired or arising property, wherever located (collectively,
      the “Collateral”): all Accounts; chattel paper (including tangible and
      electronic chattel paper); commercial tort claims; deposit accounts;
      securities accounts; documents (including negotiable documents);
      equipment (including all accessions and additions thereto); general
      intangibles (including payment intangibles and software), including,
      without limitation, the Specified Collateral; Intellectual Property;
      goods (including fixtures); instruments (including promissory notes);
      inventory (including all goods held for sale or lease or to be furnished
      under a contract of service, and including returns and repossessions);
      investment property (including securities and securities entitlements);
      letter of credit rights; money; all books and records with respect to any
      of the foregoing and the computers and equipment containing any such
      books and records; any and all cash proceeds and/or noncash proceeds
      of any of the foregoing, including, without limitation, insurance
      proceeds, and all supporting obligations and the security therefor or for
      any right to payment.

      52.    Section 5.8 of the Loan Agreement further provides that Hoplite and

Hoplite Entertainment have “good title to, rights in, and the power to transfer each

item of the Collateral upon which it purports to grant a Lien hereunder and under the

other Loan Documents, free and clear of any and all Liens except Permitted Liens,”

and that “the security interest granted herein and in the other Loan Documents

constitutes a valid, first priority perfected security interest in the presently-existing

                                         - 18 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 19 of 70




Collateral, and will constitute a valid, first priority perfected security interest in

Collateral acquired after the date hereof, subject, in each case, to Permitted Liens.”

       53.    If Bay Point’s first-priority security interest in the Collateral ever ceases

to be in full force and effect, or if any lien on the Collateral fails to be a valid, first-

priority security interest in Bay Point’s favor, then an event of default under the Loan

Document has occurred. (Id., §§ 8.11, 8.12.)

       54.    To that end, the Loan Agreement also recognizes the existence of

Defendants’ other debt obligations and, as a condition precedent, required that they

be subordinated to Bay Point’s security interest.

       55.    Specifically, the Loan Agreement required execution of certain “Third

Party Subordination Agreements,” which were defined to include: (i) Standby

Creditor’s Agreement dated as of September 28, 2020 made by Turpera Group Ltd.

for the benefit of the Lender, (ii) Standby Creditor’s Agreement dated as of

September 28, 2020 made by The Entrust Group Inc., FBO Gary Danklefsen, IRA

723xxxx for the benefit of the Lender, (iii) Standby Creditor’s Agreement dated as

of September 28, 2020 made by XXIII Capital Limited for the benefit of the Lender,

and (iv) Standby Creditor’s Agreement dated as of September 28, 2020 made by

Porta Pellex, LLC for the benefit of the Lender. (Id. § 1.1 at 8; 3.1(a).)




                                          - 19 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 20 of 70




       56.    The Loan Agreement also required execution of certain “Related Party

Subordination Agreements,” which were defined to include: (i) Subordination

Agreement dated as of the Closing Date by and among Hoplite Studios, a Georgia

limited liability company, Borrowers and the Lender, and (ii) Subordination

Agreement dated as of the Closing Date by and among Guarantor, Borrowers and

the Lender, as the same may be amended, restated, supplemented or otherwise

modified from time to time. (Id. § 1.1 at 7; 3.1(a).)

       57.    The Loan Agreement also acknowledged the “SBA Loan,” which was

defined to mean “that certain loan in the principal amount of $750,000.00 made by

SBA Lender to Borrower,” and required Hoplite and Hoplite Entertainment to

provide “evidence of the SBA Lender’s consent to the Loan and the Liens granted

pursuant to the Loan Documents, in form and substance satisfactory to Lender.” (Id.,

§ 1.1 at 7; § 3.1(k).)

       58.    The Loan Agreement also provides that, as a condition subsequent to

execution of the Loan Documents, Hoplite and Hoplite Entertainment shall provide,

within thirty (30) days after the Closing Date, “evidence in form satisfactory to

Lender that Hoplite has satisfied (i) that certain lien in favor of the State of California

Employment Development Agency, Filing Number U200003109317, filed on July

21, 2020, and (ii) that certain lien in favor of the State of California Employment


                                          - 20 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 21 of 70




Development Agency, Filing Number U2000016410118, filed on September 4,

2020.” (Id., § 3.2(a).)

      59.    Section 8 of the Loan Agreement defines the events that constitute an

“Event of Default.”

      60.    Under Section 8.1, any instance of Hoplite and Hoplite Entertainment’s

failure to pay, when due, any principal, interest, or other amounts due and payable

under the Loan Agreement constitutes an independent Event of Default.

      61.    If Hoplite and Hoplite Entertainment violate any provision of Section 6

or Section 7 of the Loan, they have committed an Event of Default. (See id., § 8.2.)

      62.    Additionally, if Hoplite and Hoplite Entertainment make “any

representation, warranty, or other statement now or later in this Agreement, any

Loan Document or in any writing delivered to [Bay Point] or to induce [Bay Point]

to enter this Agreement or any Loan Document, and such representation, warranty,

or other statement is false or misleading in any material respect when made,” then

they have committed an Event of Default. (See id., § 8.8.)

      63.    Section 8.12 discusses the events of default specific to the third-party

agreements discussed above, providing that an immediate event of default will occur

if: (i) the Related Party Subordination Agreement, any Third Party Subordination

Agreement or any other subordination agreement made in favor of the Lender shall


                                       - 21 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 22 of 70




cease to be in full force and effect or the validity or enforceability thereof is

disaffirmed by or on behalf of any subordinated lender party thereto, or (ii) any Non-

Disturbance Agreement or any other non-disturbance agreement made in favor of

the Lender shall cease to be in full force and effect or the validity or enforceability

thereof is disaffirmed by or on behalf of any non-Lender party thereto.

      64.    In the event of any Event of Default, Section 9 of the Loan Agreement

provides Bay Point with several non-exclusive rights and remedies. Under Section

9.1(a), Bay Point may declare all of Hoplite and Hoplite Entertainment’s obligations

immediately due and payable. Section 9.1(b) permits Bay Point to exercise any

rights and remedies available under the Loan Documents or at law or equity.

Pursuant to Section 9.1(d), Bay Point may “do such acts as [Bay Point] considers

necessary or reasonable to protect its security interest in the Collateral,” including

taking and maintaining possession of the Collateral, selling the Collateral, or

disposing of the Collateral by way of one or more contracts or transactions.

      65.    Section 5.17 of the Loan Agreement provides that “[n]o representation,

warranty or other statement of any Obligor in any certificate or statement given to

Lender, as of the date such representation, warranty, or other statement was made,

taken together with all such certificates and statements given to Lender, contains any




                                        - 22 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 23 of 70




untrue statement of a material fact or omits to state a material fact necessary to make

the statements contained in the certificates or statements not materially misleading.”

      66.    Section 6.8 of the Loan Agreement prohibits Hoplite and Hoplite

Entertainment from changing the location of their chief executive office(s) without

15 days’ prior written notice to Bay Point.

      67.    Under Section 6.4, Hoplite and Hoplite Entertainment are required to

make “due and timely payment” of all “federal and material state, local and other

taxes, assessments, or contributions required of it by law.”

      68.    Pursuant to Sections 7.3 and 7.4, Hoplite and Hoplite Entertainment are

prohibited from incurring, guaranteeing, or assuming any new indebtedness, as well

as creating, incurring, or assuming any liens with respect to their property, except as

specifically provided in the Loan Agreement.

      69.    Under the Guaranty Agreement, Smith “unconditionally and

irrevocably guarantee[d] to [Bay Point] the principal payment and performance of

all of the obligations” owed by Hoplite and Hoplite Entertainment to Bay Point

pursuant to the Loan Agreement. (See Ex. G, § 1.)

      70.    Smith’s Guaranty Agreement includes, without limitation, the

unconditional    and   irrevocable   obligation    to   pay    “all   loans,   financial

accommodations, and other sums now owing or which may in the future be owing


                                        - 23 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 24 of 70




by [Hoplite and Hoplite Entertainment] under the Loan Agreement and the other

Loan Documents, as and when the same are due and payable, whether on demand,

at stated maturity, by acceleration or otherwise, and whether for principal, interest,

fees, expenses, indemnification or otherwise.” (See id.).

      71.    Pursuant to Sections 2 and 3 of the Guaranty Agreement, Smith’s

obligations are “absolute and unconditional” and “shall remain in full force and

effect until payment in full of all Guaranteed Obligations and other amounts payable

under this Guaranty and until the Loan Documents are no longer in effect.”

      72.    Section 10 of the Guaranty Agreement provides that in the event of an

Event of Default under the Loan Agreement, Bay Point is permitted “in addition to

exercising any remedies set forth in this Guaranty or otherwise available at law or in

equity, to accelerate Guarantor’s obligations hereunder.”

      73.    Finally, the Note provides: “If an Event of Default shall occur and be

continuing, the entire unpaid Principal Sum and all of the unpaid interest accrued

thereon may become or be declared due and payable in the manner and with the

effect provided in the Loan Agreement.” (See Ex. F, at 1.)

      74.    The Loan Agreement, Note, and Guaranty Agreement provide that

Defendants will reimburse Bay Point for all costs and expenses incurred in enforcing




                                        - 24 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 25 of 70




Defendants’ obligations under the Loan Documents, including Bay Point’s

reasonable attorneys’ fees. (See Ex. E, § 11.4; Ex. F, at 2; Ex. G, § 14.)

      75.    On October 1, 2020, Bay Point filed a California Uniform Commercial

Code Financing Statement (UCC-1) with the California Secretary of State to perfect

its security interests in Hoplite and Hoplite Entertainment’s Collateral.

                              Initial Events of Default

      76.    Pursuant to Section 2.3(a) of the Loan Agreement, Hoplite and Hoplite

Entertainment’s first monthly installment payment of accrued and unpaid interest

was due and payable on October 31, 2020.

      77.    Hoplite and Hoplite Entertainment failed to pay the accrued and unpaid

interest on October 31, 2020. This constituted an “Event of Default” under Section

8.1 of the Loan Agreement.

      78.    Pursuant to Section 2.3(a) of the Loan Agreement, Hoplite and Hoplite

Entertainment’s second monthly installment payment of accrued and unpaid interest

was due and payable on November 30, 2020.

      79.    Hoplite and Hoplite Entertainment failed to pay the accrued and unpaid

interest on November 30, 2020. This constituted an additional “Event of Default”

under Section 8.1 of the Loan Agreement.




                                        - 25 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 26 of 70




                 Forbearance Agreements & Additional Defaults

      80.    As a result of the Events of Default, Bay Point was entitled to pursue

any and all of the rights and remedies provided under Section 9 of the Loan

Agreement, including the right to accelerate the entire outstanding indebtedness and

the right to pursue any remedy available at law or equity against Hoplite, Hoplite

Entertainment, and Smith.

      81.    On several occasions during November 2020, after Defendants failed

to make their first scheduled payment under the Loan Document, Bay Point’s

representatives spoke with Smith and/or Smith’s representatives and informed them

that Bay Point was within its rights to foreclose on the Loan Agreement. In response,

Smith and/or Smith’s representatives assured Bay Point that payments were

forthcoming and requested Bay Point to delay exercising its rights so that such

payments could be made. Bay Point agreed to delay such rights. However, despite

Smith’s additional assurances—including, as discussed below, several falsified

electronic funds transfer notifications—no such payments were ever made.

      82.    In or around early December 2020, after missing their second scheduled

payment under the Loan Agreement, Defendants requested Bay Point forbear from

exercising its undisputed rights and remedies under Section 9 of the Loan

Agreement.


                                       - 26 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 27 of 70




      83.    Ultimately, the parties reached a settlement that was to be memorialized

in a written forbearance agreement. In furtherance of that agreement, and consistent

with the terms previously agreed upon, Bay Point drafted the forbearance agreement

and sent an electronic copy of the same to Smith for execution on both his own behalf

and that of Hoplite and Hoplite Entertainment.

      84.    Prior to executing the forbearance agreement, Smith unilaterally and

materially changed the terms of the forbearance agreement. Specifically, Smith

changed the date that the first payment was to be due from December 4, 2020, to

December 11, 2020. Smith did not inform Bay Point of the modified contractual

payment terms prior to returning the executed copy of the forbearance agreement.

      85.    A true and correct copy of the Forbearance Agreement dated December

4, 2020 (the “First Forbearance Agreement”), which was entered into by Bay Point,

on the one hand, and Hoplite, Hoplite Entertainment, and Smith, on the other, is

attached hereto as Exhibit H.

      86.    Section 11(b) of the First Forbearance Agreement provides, in relevant

part, that Bay Point’s “execution of or performance under this Agreement does not

(and it shall not be construed so as to) waive, relinquish, restrict or limit in any way

any of the rights, remedies, claims or causes of action that Lender has or may have




                                         - 27 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 28 of 70




under or with respect to the Loan Documents or applicable law (all of which are

expressly reserved).”

      87.    At the time the parties entered into the First Forbearance Agreement,

Defendants’ total outstanding indebtedness to Bay Point was $2,235,238.89, as

evidenced by Recital H to the First Forbearance Agreement. (See Ex. H, at 2.)

      88.    Section 20 of the First Forbearance Agreement provides that “this

Agreement and the Loan Documents shall be governed by, and shall be construed

and enforced in accordance with, the laws of the State of Nevada[.]” The First

Forbearance Agreement further provides that the parties consent to the personal

jurisdiction of Georgia’s federal and state courts and that the parties waive any

challenge to the convenience of such venues. (See id.)

      89.    The First Forbearance Agreement further provides that, “[t]o the extent

terms or provisions in this Agreement and the Loan Documents conflict or are

inconsistent, the terms of this Agreement shall control.” (See id., § 1(d).)

      90.    Pursuant to Section 2 of the First Forbearance Agreement, Bay Point

agreed to forbear exercising its rights and remedies for Defendants’ breaches of the

Loan Documents until 4:00 p.m. on December 11, 2020. In exchange for Bay

Point’s forbearance, Defendants agreed to make three payments on or before

December 11, 2020: (1) a payment of $200,000 to satisfy past-due interest on the


                                        - 28 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 29 of 70




Loan Documents (the “Forbearance Payment”); (2) a payment of $2,013,850; and

(3) a payment in satisfaction of all remaining outstanding indebtedness accrued by

Defendants as of such date.     (See id., §§ 2(e)–(g).)    As noted above, Smith

unilaterally changed the date upon which the Forbearance Payment was to be paid

from December 4, 2020, to December 11, 2020. (See id., § 2(e).)

      91.   Section 4 of the First Forbearance Agreement provided that any failure

to make the payments identified in Section 2(e)–(g) on or before 4:00 p.m. on

December 11, 2020 would constitute an immediate Event of Default.

      92.   Defendants failed to make any of the payments set forth in Section 2 of

the Agreement by 4:00 p.m. on December 11, 2020. This constituted an “Event of

Default” under the First Forbearance Agreement.

      93.   Accordingly, Bay Point’s forbearance obligations were extinguished,

and Bay Point was entitled to pursue any and all of the rights and remedies provided

under Section 9 of the Loan Agreement, including the right to accelerate the

outstanding indebtedness and to pursue any remedy available at law or equity against

Hoplite, Hoplite Entertainment, and Smith.

      94.   However, on December 18, 2020, Ferre sent an email to Charles

Andros, Bay Point’s President and Chief Investment Officer, purporting to be acting

on Defendant Smith’s behalf. Ferre indicated that he “was able to get [Smith] to


                                       - 29 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 30 of 70




agree to” a modified payment schedule, which Ferre stated that he believed provided

“a workable and realistic solution for [Smith] to close out his debt to [Bay Point].”

In conjunction with the modified payment terms set forth in his email, Ferre stated:

“I am asking on his behalf for a few extra weeks.”

      95.    Ultimately, based, in part, on the representations made in Ferre’s

December 18, 2020 email on Smith’s behalf, the parties reached an agreement for

Bay Point to again forbear, which was to be memorialized in a second written

forbearance agreement. In furtherance of that agreement, and consistent with the

terms previously agreed upon, Bay Point drafted the forbearance agreement and sent

an electronic copy of the same to Smith for execution on both his own behalf and

that of Hoplite and Hoplite Entertainment.

      96.    Prior to executing the forbearance agreement, Smith unilaterally and

materially changed the terms of the forbearance agreement. Specifically, Smith

changed the date that the first payment was to be due from December 21, 2020, to

December 23, 2020. Smith did not inform Bay Point of the modified contractual

payment terms prior to returning the executed copy of the forbearance agreement to

Bay Point.

      97.    A true and correct copy of the Forbearance Agreement dated December

21, 2020 (the “Second Forbearance Agreement”) is attached hereto as Exhibit I.


                                       - 30 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 31 of 70




      98.    On December 22, 2020, Defendants sent the original executed copy of

the Second Forbearance Agreement via FedEx overnight mail from Hollywood,

California to Bay Point’s principal place of business in Atlanta, Georgia.

      99.    Section 11(b) of the Second Forbearance Agreement provides, in

relevant part, that Bay Point’s “execution of or performance under this Agreement

does not (and it shall not be construed so as to) waive, relinquish, restrict or limit in

any way any of the rights, remedies, claims or causes of action that Lender has or

may have under or with respect to the Loan Documents or applicable law (all of

which are expressly reserved).”

      100. At the time the parties entered into the Second Forbearance Agreement,

Defendants’ total outstanding indebtedness to Bay Point was $2,517,618.89, as

provided in Recital I of the Second Forbearance Agreement. (See Ex. I, at 2.)

      101. Section 20 of the Second Forbearance Agreement provides that “this

agreement and the loan documents shall be governed by, and shall be construed and

enforced in accordance with, the laws of the State of Nevada[.]” (capitalization

omitted). The Second Forbearance Agreement further provides that the parties

consent to the personal jurisdiction of Georgia’s federal and state courts and that the

parties waive any challenge to the convenience of such venues. (See id.)




                                         - 31 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 32 of 70




      102. The Second Forbearance Agreement also provides that “[t]o the extent

terms or provisions in this Agreement and the Loan Documents conflict or are

inconsistent, the terms of this Agreement shall control.” (See id., § 1(d).)

      103. Pursuant to Section 3 of the Second Forbearance Agreement, Bay Point

agreed to forbear exercising its rights and remedies for Defendants’ breaches of the

Loan Documents until 4:00 p.m. on January 15, 2021, provided that no Event of

Default occurred before such date. In exchange for Bay Point’s forbearance,

Defendants agreed to make three payments: (1) a payment of $200,000 on or before

December 23, 2020, to satisfy past-due interest on the Loan Documents (the

“Forbearance Payment”); (2) a payment of $1,000,000 on or before December 31,

2020; and (3) a payment of $1,100,000 on or before January 15, 2021. If Defendants

made all three payments, then Bay Point agreed to waive all remaining indebtedness

on the Loan Documents. (See id., § 4.) As noted above, Smith unilaterally changed

the date upon which the Forbearance Payment was to be paid from December 21,

2020, to December 23, 2020. (See id., § 2(e).)

      104. Section 5 of the Second Forbearance Agreement provided that any

failure to make the payments identified in Section 3 on or before the date identified

therein would constitute an immediate Event of Default, entitling Bay Point to again

pursue all available remedies under the Loan Agreement and at law or equity.


                                        - 32 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 33 of 70




      105. Defendants failed to make the payments set forth in Sections 3(a)–(b)

of the Second Forbearance Agreement by the dates set forth therein. These failures

to meet the payment deadlines constituted additional “Events of Default” under the

Second Forbearance Agreement. Additionally, pursuant to Section 6 of the Second

Forbearance Agreement, Defendants’ failure to make timely payments resulted in

the immediate acceleration of the entire outstanding indebtedness.

      106. Accordingly, Bay Point’s forbearance obligations were again

extinguished, and Bay Point was entitled to pursue any and all of the rights and

remedies provided under Section 9 of the Loan, including the right to pursue any

remedy available at law or equity against Hoplite, Hoplite Entertainment, and Smith.

      107. To date, Defendants have not repaid any of their outstanding

indebtedness to Bay Point, including the principal, interest, late fees, attorneys’ fees,

and other related costs and expenses.

                      Defendants’ Fraudulent Scheme Unravels

      108. Defendants induced Bay Point into loaning them $2 million by, among

other things,: (1) representing to Bay Point that they had at least $3,438,000 in then-

existing short-term accounts receivable from their prior agreements with three

outside parties; (2) providing Bay Point with what were represented to be true and

accurate copies of these agreements; (3) providing Bay Point with what were


                                         - 33 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 34 of 70




represented to be true and accurate copies of various stand-by creditor’s agreements,

debt subordination agreements, and a loan consent letter; (4) providing Bay Point

with what were represented to be the underlying SBA Loan documents; and (5)

providing Bay Point with what was represented to be a valid, first-priority security

interest in the Collateral.

       109. After Defendants defaulted on their payment obligations under the

Loan Documents, Defendants bought themselves additional time by providing Bay

Point with certain falsified electronic funds transfer notifications and, later, by

materially and unilaterally changing the payment terms of the First and Second

Forbearance Agreements.

                 (1) Falsified ACH and Wire Transfer Confirmations

       110. In furtherance of their scheme to induce Bay Point to lend them $2

million, Defendants agreed to assign the rights to payment of their outstanding

accounts receivable to Bay Point as “Specified Collateral” on the Loan. Thus, in

accordance with Section 2.11 of the Loan Agreement and the respective non-

disturbance agreements, any payments made to Hoplite or Hoplite Entertainment

under the third-party agreements specified above were to be made either (1) directly

to Bay Point by the third-party debtors, or (2) to Hoplite and Hoplite Entertainment,

who were then obligated to remit the funds to Bay Point. In either instance, all such


                                       - 34 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 35 of 70




funds were to be held in the Specified Collateral Proceeds Account and, subject to

several enumerated exceptions, would ultimately be used to satisfy Hoplite and

Hoplite Entertainment’s indebtedness to Bay Point.

      111. Based on Smith’s prior representations, Bay Point anticipated that Big

Media Holdings would make its payment on October 15, 2020, that Screen Media

Ventures would make its payment on October 30, 2020, and that Fight Channel

would make its payment on November 15, 2020. (See Ex. O.)

      112. No payments were received on or before the dates Smith represented

that such payment obligations would be fulfilled. After confronting Smith with this

information and threatening to foreclose on the Loan Documents, Smith indicated

that the payments were imminent.

      113. Thus, on November 17, 2020, at 10:19 a.m., Defendant Smith sent an

email to Rierson and Moran, who, as noted above, are the Bay Point employees

primarily responsible for the relationship with Defendants. A true and correct copy

of the email correspondence is attached hereto as Exhibit J.

      114. Smith’s email represented that he was forwarding an earlier message

from Seth Needle, a Screen Media Ventures executive, to Smith, which showed what

appeared to be the confirmation of an outgoing Wells Fargo automated clearing

house (ACH) transfer, which is a type of electronic funds transfer. The amount of


                                       - 35 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 36 of 70




the alleged ACH transfer was $1,488,000, which constituted the full amount

purportedly owed to Hoplite Entertainment under its prior agreement with Screen

Media Ventures, and to which Bay Point had a priority claim pursuant to Section

2.11 of the Loan Agreement and the Non-Disturbance Agreement. Moreover, the

account number shown as the recipient of the ACH transfer was a bank account

belonging to Bay Point, making it appear as if Screen Media Ventures had initiated

a payment of $1,488,000 directly to Bay Point.

      115. At the time Smith sent the November 17, 2020 email to Bay Point,

Defendants were already in default on the Loan Documents after failing to make the

October 31, 2020 installment payment, and the date upon which Smith represented

that Screen Media Ventures would make their payment under the License

Agreement had passed.

      116. Additionally, in the nearly two months since the Loan Documents had

been signed, no funds had been deposited in the Specified Collateral Proceeds

Account either directly from the third-party debtors or indirectly through Hoplite

and Hoplite Entertainment.

      117. Thus, Bay Point was initially relieved to receive Smith’s email, which

made it appear as though $1,488,000 would be deposited into Bay Point’s bank

account within a matter of days.


                                      - 36 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 37 of 70




      118. Bay Point never received the funds shown in the purported ACH

transfer.

      119. Two weeks later, on December 1, 2020, Rierson forwarded Smith’s

November 17, 2020 email correspondence directly to Seth Needle at Screen Media

Ventures and asked Mr. Needle to call him to discuss Screen Media Ventures’

purported ACH transfer to Hoplite on November 17, 2020. (See Ex. J.)

      120. Rierson contacted Mr. Needle because, prior to entering the Loan

Agreement, Smith arranged a telephone conference between Rierson and an

individual who represented himself to be Mr. Needle, so that Rierson could verify

the terms of Screen Media Ventures’ License Agreement with Hoplite

Entertainment.

      121. Later that same day, Mr. Needle responded to Rierson via email,

writing: “Unfortunately, it appears this is a scam, as I did not ever send any such

email.” (See id.)

      122. Upon information and belief, Defendants fabricated the Wells Fargo

ACH transfer confirmation, including by making it appear as though Screen Media

Ventures had electronically transferred to Bay Point’s bank account the precise

amount of its purported indebtedness under the License Agreement with Hoplite

Entertainment.      Defendants then sent a copy of the fraudulent ACH transfer


                                      - 37 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 38 of 70




notification to Bay Point via email in order to convince Bay Point not to foreclose

on the Loan Documents, which were then in default.

      123. In the interim, Smith forwarded another funds transfer confirmation to

Rierson and Moran at Bay Point on November 20, 2020, which showed that a wire

transfer had been initiated and was being processed. A true and correct copy of the

November 20, 2020 email correspondence is attached hereto as Exhibit K.

      124. The wire transfer initiation notification indicated that Defendants were

in the process of wiring $100,000 directly to Bay Point’s bank account, and that the

funds would be deposited on November 23, 2020.

      125. Again, however, Bay Point never received the funds reflected in the

purported wire transfer notification.

      126. Upon information and belief, Defendants also fabricated this second

Wells Fargo wire transfer confirmation in an effort to further convince Bay Point not

to exercise its remedies under the Loan Documents, which remained in default.

                          (2) Falsified License Agreements

      127. After Bay Point learned that the purported ACH funds transfer from

Screen Media Ventures was fraudulent, Rierson asked Seth Needle to send Bay Point

a copy of Screen Media Ventures’ License Agreement with Hoplite Entertainment.




                                        - 38 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 39 of 70




      128. On December 2, 2020 at 10:58 a.m., Mr. Needle responded to Rierson

via email. Attached to Mr. Needle’s email correspondence was a copy of Screen

Media Ventures’ License Agreement with Hoplite Entertainment. A true and correct

copy of the License Agreement provided by Mr. Needle is attached hereto as Exhibit

L.

      129. The License Agreement provided by Screen Media Ventures via email

on December 2, 2020 was nearly identical to the one previously provided to Bay

Point by Defendants during the initial Loan negotiations, with two glaring

exceptions: There was no Section 2(c) requiring advance payments (pg. 1), and in

Exhibit A of the License Agreement (pg. 4), there was no mention of the $1,488,000

monetary advance. These terms, however, appeared in the copy of the License

Agreement that Defendants provided to Bay Point during their prior Loan

negotiations as proof of a then-existing short-term account receivable. (Compare

Ex. C, at 1 & 4, with Ex. L, at 1 & 4.)

      130. Upon information and belief, Defendants fraudulently added material

terms to the version of the License Agreement with Screen Media Ventures provided

to Bay Point in order to make it appear as if Screen Media Ventures had agreed to

advance Hoplite Entertainment the sum of $1,488,000, when Screen Media Ventures




                                          - 39 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 40 of 70




had not. Upon further information and belief, Defendants forged Screen Media

Ventures’ signatures in the version of the License Agreement provided to Bay Point.

       131. Defendants then used that falsified License Agreement to induce Bay

Point to lend them the sum of $2 million, and gave Bay Point “security” in the form

of a priority right to a receivable that did not exist.

       132. Upon information and belief, Defendants also falsified the non-

disturbance agreement from Screen Media Ventures that Smith sent Bay Point on

September 28, 2020 (see Ex. R), which attached a version of the falsified License

Agreement and purported to be executed by Screen Media Ventures.

       133. Following receipt of Mr. Needle’s December 1, 2020 email in which

Mr. Needle informed Rierson that the purported ACH transfer appeared to be a

“scam,” Rierson spoke to Mr. Needly by phone. Rierson did not recognize Mr.

Needle’s voice to be the same as the individual he had spoken to previously, in the

telephone conference arranged by Smith. Mr. Needle confirmed that he had never

previously spoken to Rierson, and that he did not participate in the earlier call

arranged by Smith.

       134. On March 1, 2021, a representative of Big Media Holdings confirmed

to Bay Point that the License Agreement between Big Media Holdings and Hoplite




                                          - 40 -
        Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 41 of 70




Entertainment that Defendants previously provided to Bay Point (see Ex. B) was

falsified.

       135. Specifically, the Big Media Holdings representative confirmed that Big

Media Holdings and Hoplite Entertainment were parties to a License Agreement,

but that the License Fee under the true and correct License Agreement was $11,000,

rather than the $950,000 License Fee evidenced by the version of the License

Agreement Defendants provided to Bay Point.

       136. Upon information and belief, Defendants fraudulently added material

terms to the version of the License Agreement with Big Media Holdings provided

to Bay Point in order to make it appear as if Big Media Holdings had agreed to pay

a License Fee of $950,000, when Big Media Holdings had not.

       137. Defendants then used that falsified License Agreement to induce Bay

Point to lend them the sum of $2 million, and gave Bay Point “security” in the form

of a priority right to a receivable that was fraudulently overstated by $939,000.

       138. Upon information and belief, Defendants also falsified the non-

disturbance agreement from Big Media Holdings that Smith sent Bay Point on

September 28, 2020 (see Ex. R), which attached a version of the falsified License

Agreement and purported to be executed by Big Media Holdings.




                                        - 41 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 42 of 70




          (3) Falsified Standby, Subordination, and Consent Agreements

      139. On February 9, 2021 at 8:00 p.m., counsel for Bay Point received an

email from counsel for Columbia State Bank, Jane Pearson. A true and correct copy

of the email correspondence from Ms. Pearson is attached hereto as Exhibit S.

      140. In the email, Ms. Pearson represented that the consent letter and

Standby Creditor’s Agreement provided by Defendants to Bay Point and represented

to be from Columbia State Bank were “falsely fabricated, do not contain

signatures of representatives of Columbia Bank, are not part of loan documents

between Columbia Bank and Hoplite, are not authorized by Columbia Bank,

and are ineffective.” (See Ex. S at 1 (emphasis original).)

      141. Ms. Pearson further indicated that the loan documents provided by

Defendants to Bay Point and attached to the Standby Creditor’s Agreement “are not

true copies of the Business Loan Agreements between Columbia Bank and the

Hoplite entities and were not signed by Lindsey Purdy on behalf of Columbia

Bank.” (Id. (emphasis original).)

      142. In light of the allegedly-falsified Standby Creditor’s Agreement, Ms.

Pearson also stated that “Columbia Bank’s perfected security interest in the

Collateral (as defined in the Complaint) is senior to that of Bay Point Capital Partners

II, L.P., as a review of the UCC-1 filings reveals.” (Id.)


                                         - 42 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 43 of 70




      143. On February 17, 2021, Rierson emailed Kristofer Larson, legal counsel

for Porta Pellex LLC, requesting a telephone call to discuss Porta Pellex’s

investment in Hoplite Entertainment. Rierson and Mr. Larson spoke by phone that

same day. During the telephone call, Rierson asked Mr. Larson to confirm the

validity of the Porta Pellex Standby Agreement that Defendants had provided to Bay

Point, and Mr. Larson asked Mr. Rierson to send him a copy of the purported Porta

Pellex Standby Agreement to review. Accordingly, Rierson sent Mr. Larson a copy

of the Porta Pellex Standby Agreement via email and asked Mr. Larson to “[p]lease

confirm via email the validity of this document.”

      144. On February 17, 2021 at 6:49 p.m., Mr. Larson responded to Rierson,

stating: “Thanks for sending the standby agreement. I have never seen it; Noah

Bronstein does not have authority to sign anything on behalf of Porta Pellex; and

most importantly, Noah did not sign it. I believe someone signed it that was not Noah

and did so without Noah's knowledge or consent.”

      145. A true and correct copy of the email correspondence between Rierson

and Mr. Larson is attached hereto as Exhibit T.

      146. Upon information and belief, and in light of the representations made

by Ms. Pearson and Mr. Larson, Defendants falsified the Columbia State Bank




                                       - 43 -
          Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 44 of 70




consent letter and Standby Creditor’s Agreement, as well as the Porta Pellex Standby

Agreement, and forged the signatures of the respective signatories of the documents.

      147. Defendants provided these documents to Bay Point to induce Bay Point

to enter into the Loan Agreement, and Defendants were obligated to provide “duly

executed” copies of such documents as a condition precedent to the Loan

Agreement.

      148. Defendants relied on these falsified documents to their detriment in

deciding to proceed with making the Loan to Defendants.

     (4) Failure to Provide and Maintain Valid, First-Priority Security Interest

      149. Under the Loan Agreement, Hoplite and Hoplite Entertainment

warranted that “the security interest granted herein and in the other Loan Documents

constitutes a valid, first priority perfected security interest in the presently-existing

Collateral, and will constitute a valid, first priority perfected security interest in

Collateral acquired after the date hereof, subject, in each case, to Permitted Liens.”

(Ex. E, § 5.8.) Hoplite and Hoplite Entertainment also agreed to “defend such

security interest against the claims and demands of all Persons whomsoever.” (Id.,

§ 6.7.)

      150. However, by falsifying the Standby Creditor’s Agreement from

Columbia State Bank, a secured creditor with a perfected security interest in at least


                                         - 44 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 45 of 70




some of the same collateral later pledged to Bay Point, Defendants failed to provide

“a valid, first priority perfected security interest in the presently-existing Collateral.”

      151. On December 8, 2020, an entity named Bondit LLC filed a UCC-1

Financing Statement with the California Secretary of State. The UCC-1 Financing

Statement indicated that Hoplite Entertainment provided Bondit LLC with “a first

priority security interest in, and all of the Debtors’ right, title and interest in, to and

under all property, tangible and intangible . . . as collateral security to secure the

payment and performance in full of all the Obligations to the Secured Party.” A true

and correct copy of the Bondit LLC UCC-1 Financing Statement is attached hereto

as Exhibit U.

      152. Bay Point did not consent to subordinate its security interest in

Defendants’ Collateral to any subsequent lender, including Bondit LLC.

                Hoplite Entertainment’s Incorporation is Suspended

      153. On or about October 1, 2020, Hoplite Entertainment’s incorporation

with the California Secretary of State was changed from “Active” to “FTB

Suspended.” This status change indicates that “[t]he business entity was suspended

. . . by the Franchise Tax Board for failure to meet tax requirements (e.g., failure to

file a return, pay taxes, penalties, interest).” As a result of its failure to meet certain




                                          - 45 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 46 of 70




of its tax obligations, Hoplite Entertainment’s powers, rights, and privileges, which

include the right to use the entity's name in California, were suspended.

      154. On or around the week of March 1, 2021, Hoplite Entertainment’s

incorporation with the California Secretary of State was changed from “FTB

Suspended” to “Active.”

                      Defendants’ Purported Office is Closed

      155. During the due diligence process, Smith represented that Defendants’

business operations were conducted from a single office located at 6725 Sunset

Boulevard, Suite 250, Los Angeles, California 90028. This was also listed as

Defendants’ “Chief Executive Office” in the Loan Agreement. (See Ex. E at

Schedule 6.8.)

      156. On February 11, 2021, counsel for Defendants represented that, several

months prior, Defendants had closed their “Chief Executive Office” and were no

longer in possession of a physical place of business. Instead, counsel for Defendants

represented that Smith was managing Hoplite and Hoplite Entertainment’s business

operations from his personal residence.

      157. Defendants did not previously inform Bay Point that they were closing

their “Chief Executive Office” or that Hoplite and Hoplite Entertainment’s business

operations would be managed from Smith’s personal residence.


                                       - 46 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 47 of 70




              Failure to Resolve Tax Liens & Satisfy Tax Obligations

      158. Defendants were required to satisfy certain tax liens filed against

Hoplite by the State of California Employment Development Department within 30

days of execution of the Loan Agreement. (See Ex. E, § 3.2(a).)

      159. Upon information and belief, Defendants failed to satisfy the tax liens

identified in Section 3.2 of the Loan Agreement within 30 days of the execution

thereof, or at any time thereafter.

      160. Additionally, Section 6.4 of the Loan Agreement required Hoplite and

Hoplite Entertainment to timely pay all taxes as they became due. (Id., § 6.4).

      161. However, several additional tax liens were filed against Hoplite as a

result of Hoplite’s nonpayment of certain of its tax obligations, including: (1) a tax

lien in the amount of $15,324.93 filed by the State of California Employment

Development Department on September 10, 2020; (2) a tax lien in the amount of

$9,127.08 filed by the State of California Franchise Tax Board on December 2, 2020;

(3) a tax lien in the amount of $12,197.51 filed by the State of California

Employment Development Department on December 11, 2020; and (4) a tax lien in

the amount of $12,195.51 filed by the State of California Employment Development

Department on December 14, 2020. As of January 21, 2021, each of those tax liens

remains outstanding.


                                        - 47 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 48 of 70




                      Continuing Default and Amounts Owed

      162. As of the date of the filing of this Verified Complaint, Defendants

Hoplite, Hoplite Entertainment, and Smith remain in default on the Loan

Documents, as well as the First and Second Forbearance Agreements. Additionally,

upon committing an Event of Default under the Second Forbearance Agreement, the

entire outstanding indebtedness was automatically accelerated and became

immediately due and payable.

      163. As of March 8, 2021, the total amount owed under the Loan Documents

and First and Second Forbearance Agreements, exclusive of attorneys’ fees which

have accrued and which continue to accrue, is $2,863,611.11 (the “Indebtedness”).

The Indebtedness is comprised of:

             (a)    $2,000,000 in principal and $526,666.67 in interest thereon,

which continues to accrue at the fixed rate of five (5) percent per month;

             (b)    $106,944.44 in default interest, which accrued at a rate of five

(5) percent per annum from November 4, 2020 to December 11, 2020, and which

continues to accrue at a rate of twenty (20) percent from December 12, 2020 to

present, in addition to the otherwise applicable interest rate on the principal balance

of the Loan Documents; and

             (c)    $230,000.00 in Late Fees.


                                        - 48 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 49 of 70




                             COUNT ONE
  Racketeer Influenced and Corrupt Organizations Act 18 U.S.C. § 1962(c)
                            (All Defendants)

      164. The allegations of Paragraphs 1 through 163 above are incorporated by

reference as if fully set forth herein.

      165. Each Defendant is a “person” within the meaning of 18 U.S.C. §

1961(3) because each Defendant is, and at all relevant times hereto was, an

individual or entity capable of holding a legal or beneficial interest in property.

      166. As detailed above and herein, Defendants collectively formed an

“enterprise” within the meaning of 18 U.S.C. § 1961(4) in that they are a group of

individuals and corporations associated in fact, although not a single legal entity. At

all relevant times hereto, Defendants’ enterprise was engaged in interstate commerce

to facilitate, manage, establish, and carry on their enterprise’s fraudulent scheme.

      167. Defendants formed a common scheme and enterprise for the common

purpose of fraudulently inducing Bay Point to convey $2 million to Defendants,

when Defendants had no intention of repayment of such funds, and inducing Bay

Point to forbear from foreclosing on the Loan Agreement.

      168. Each of the Defendants conducted and participated in the operations of

the enterprise through a “pattern of racketeering activity” within the meaning of 18




                                          - 49 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 50 of 70




U.S.C. §§ 1962(c) and 1961(5), including by engaging in acts indictable as wire

fraud under 18 U.S.C. § 1343 and mail fraud under 18 U.S.C. § 1341.

      169. In furtherance of their enterprise, Defendants transmitted fraudulent

documents and representations to Bay Point through the means of wire

communication in violation of 18 U.S.C. § 1343. Specifically, and as detailed at

length above, on August 27, 2020, Defendants caused the enterprise to send to Bay

Point by electronic mail two fraudulent License Agreements purporting to evidence

accounts receivable of $1,488,000 and $950,000, respectively, for the sole purpose

of inducing Bay Point to make a Loan to Defendants in the amount of $2 million.

As further detailed above, on September 28, 2020, Defendants caused the enterprise

to send to Bay Point by electronic mail several fraudulent Standby Creditor’s

Agreements and a fraudulent lender consent letter from Columbia State Bank for the

sole purpose of inducing Bay Point to make a Loan to Defendants in the amount of

$2 million.

      170. Additionally, as detailed above, on November 17, 2020, and November

20, 2020, Defendants caused the enterprise to send to Bay Point by electronic mail

two fraudulent electronic payment confirmations evidencing electronic funds

transfers that, in reality, were never sent. Defendants did so for the sole purpose of




                                        - 50 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 51 of 70




furthering their scheme to avoid repayment of Bay Point’s $2 million Loan to

Defendants.

      171. In furtherance of their scheme, Defendants also sent documents through

the United States Postal Service and/or private or commercial interstate carriers in

violation of 18 U.S.C. § 1341. Specifically, on or about September 28, 2020,

Defendant Smith signed the Loan Agreement, Note, and Guaranty Agreement with

the understanding that the original copies of such documents would be transmitted

from California to Bay Point’s principal place of business in Atlanta, Georgia by the

United States Postal Service or a private or commercial interstate carrier and that

such cross-country transmission of the original documents was a necessary

prerequisite to formalizing the lending agreement. And, consistent with Defendants’

understanding, the original copies of the Loan Documents were sent via FedEx

overnight mail to Bay Point’s counsel’s office in Richmond, Virginia for processing

on or around September 28, 2020, and were then sent via FedEx overnight mail from

Bay Point’s counsel’s office in Richmond, Virginia to Bay Point’s principal place of

business in Atlanta, Georgia on or around October 12, 2020.

      172. Additionally, on December 22, 2020, Defendants sent the original copy

of the Second Forbearance Agreement, which contained payment terms that




                                       - 51 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 52 of 70




Defendants had unilaterally and materially altered, via FedEx overnight mail from

Hollywood, California to Bay Point’s principal place of business in Atlanta, Georgia.

      173. Defendants’        fraudulent    acts,   including   Defendants’   multiple

commissions of wire fraud and mail fraud, formed a “pattern of racketeering

activity” within the meaning of 18 U.S.C. § 1961(5). Such acts were interrelated by

virtue of common participants, a common victim, a common method of commission

and course of conduct, and the common purpose and common result of defrauding

Bay Point of $2 million and enriching the Defendants at Bay Point’s expense while

concealing their fraudulent activities.

      174. As a direct and proximate result of the racketeering activity engaged in

by Defendants’ fraudulent enterprise, Bay Point suffered injury to its business or

property within the meaning of 18 U.S.C. § 1964(c).

      175. Because of Defendants’ violations of 18 U.S.C. § 1962(c), Defendants

are liable to Bay Point for three times the damages sustained, as well as Bay Point’s

litigation costs and reasonable attorneys’ fees.

                             COUNT TWO
 Racketeer Influenced and Corrupt Organizations Act 18 U.S.C. § 1962(d) –
                              Conspiracy
                            (All Defendants)

      176. The allegations of Paragraphs 1 through 163 above are incorporated by

reference as if fully set forth herein.

                                           - 52 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 53 of 70




      177. Section 1962(d) prohibits any person from conspiring with other

persons to violate 18 U.S.C. § 1962(c).

      178. As detailed above and herein, Defendants conspired to violate 18

U.S.C. § 1962(c) by agreeing to engage in a common scheme and enterprise for the

common purpose of obtaining funds from Bay Point through a pattern of

racketeering activity, including but not limited to the transmission of fraudulent,

forged, or otherwise falsified documents and other communications to Bay Point by

wire and mail.

      179. Defendants knew their common scheme and enterprise was part of a

pattern of racketeering activity and agreed to the commission of those acts to

accomplish the goals of their fraudulent enterprise.

      180. Defendants committed and caused to be committed a series of overt acts

in furtherance of the conspiracy and to affect the objects thereof, including but not

limited to the acts set forth above.

      181. As a direct and proximate result of Defendants’ conspiracy, and the

overt acts taken in furtherance of that conspiracy, Bay Point suffered injury to its

business or property as set forth above.




                                          - 53 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 54 of 70




      182. Because of Defendants’ violations of 18 U.S.C. § 1962(d), Defendants

are liable to Bay Point for three times the damages sustained, as well as Bay Point’s

litigation costs and reasonable attorneys’ fees.

                               COUNT THREE
                 Breach of Contract – Loan Agreement and Note
                 (Defendants Hoplite and Hoplite Entertainment)

      183. The allegations of Paragraphs 1 through 163 above are incorporated by

reference as if fully set forth herein.

      184. Defendants Hoplite and Hoplite Entertainment executed the Loan

Agreement and Note attached hereto as Exhibits E and F, respectively.

      185. Bay Point has performed all of its obligations and conditions precedent

under the Loan Agreement and Note.

      186. Defendants Hoplite and Hoplite Entertainment breached the Loan

Agreement and Note by failing to perform certain covenants thereunder, including

by: (1) failing to pay the interest payments due on October 31, 2020, and November

30, 2020; (2) failing to pay the entire indebtedness immediately upon the occurrence

of several Events of Default; (3) failing to pay the entire indebtedness on the

Maturity Date; (4) purporting to grant a first-priority security interest in property

that was subject to a prior encumbrance without providing valid lien subordination;

(5) failing to defend Bay Point’s first-priority security interest against a subsequent


                                          - 54 -
         Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 55 of 70




creditor; (6) making false representations in statements made to Bay Point; (7)

closing their chief executive office without giving prior written notice to Bay Point;

(8) incurring new indebtedness without Bay Point’s written consent; (9) failing to

provide “duly executed” and “legal, valid and binding” non-disturbance,

subordination, and stand-by creditor’s agreements to Bay Point; (10) failing to

satisfy certain tax liens filed by the State of California within 30 days of execution

of the Loan Documents; and (11) failing to make certain timely tax payments when

due, resulting in the filing of additional tax liens against Hoplite.

         187. As a direct and proximate result of Defendants Hoplite and Hoplite

Entertainment’s breaches of the Loan Agreement and Note, Bay Point has sustained

damages in an amount to be determined at trial.

         188. Pursuant to the Loan Agreement, Defendants Hoplite and Hoplite

Entertainment are jointly and severally liable for any such damages awarded to Bay

Point.

                                COUNT FOUR
                    Breach of Contract—Guaranty Agreement
                               (Defendant Smith)

         189. The allegations of Paragraphs 1 through 163 above are incorporated by

reference as if fully set forth herein.




                                          - 55 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 56 of 70




      190. Defendant Smith executed the Guaranty Agreement attached hereto as

Exhibit G.

      191. Pursuant to the Guaranty Agreement, Smith is unconditionally and

irrevocably obligated to pay all obligations of Hoplite and Hoplite Entertainment

under the Loan Agreement and other Loan Documents, including the payment of all

principal, interest, fees, and expenses whenever any such obligations become due

and payable.

      192. Smith breached the Guaranty Agreement by failing to pay Hoplite and

Hoplite Entertainment’s entire indebtedness upon the occurrence of any of the

Events of Default.

      193. Smith further breached the Guaranty Agreement by failing to pay the

entire outstanding balance of the Loan Documents on the Maturity Date, or at any

time thereafter.

      194. As a direct and proximate result of Smith’s breaches of the Guaranty

Agreement, Bay Point has sustained damages in an amount to be determined at trial.

                                COUNT FIVE
               Breach of Contract – First Forbearance Agreement
                               (All Defendants)

      195. The allegations of Paragraphs 1 through 163 above are incorporated by

reference as if fully set forth herein.


                                          - 56 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 57 of 70




      196. Defendants Hoplite, Hoplite Entertainment, and Smith executed the

First Forbearance Agreement attached hereto as Exhibit H.

      197. Bay Point has performed all its obligations and conditions precedent

under the First Forbearance Agreement.

      198. Defendants breached the First Forbearance Agreement by failing to

perform certain covenants thereunder, including by (1) failing to pay the sum of

$200,000 on or before December 11, 2020, (2) failing to pay the sum of $2,013,850

on or before December 11, 2020, and (3) failing to pay the entire outstanding

indebtedness by 4:00 p.m. on December 11, 2020, as provided by Section 2(g) of the

First Forbearance Agreement.

      199. Defendants further breached the First Forbearance Agreement by

failing to pay the entire indebtedness upon the occurrence of any Event of Default,

including those enumerated in the preceding paragraph.

      200. As a direct and proximate result of Defendants’ breaches of the First

Forbearance Agreement, Bay Point has sustained damages in an amount to be

determined at trial.




                                      - 57 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 58 of 70




                                 COUNT SIX
              Breach of Contract – Second Forbearance Agreement
                               (All Defendants)

      201. The allegations of Paragraphs 1 through 163 above are incorporated by

reference as if fully set forth herein.

      202. Defendants Hoplite, Hoplite Entertainment, and Smith executed the

Second Forbearance Agreement attached hereto as Exhibit I.

      203. Bay Point has performed all its obligations and conditions precedent

under the Second Forbearance Agreement.

      204. Defendants breached the Second Forbearance Agreement by failing to

perform certain covenants thereunder, including by (1) failing to pay the sum of

$200,000 on or before December 23, 2020, (2) failing to pay the sum of $1,000,000

on or before December 31, 2020; and (3) failing to pay the sum of $1,100,000 on or

before January 15, 2021.

      205. Defendants further breached the Second Forbearance Agreement by

failing to pay the entire indebtedness upon the occurrence of any Event of Default,

including those enumerated in the preceding paragraph.

      206. As a direct and proximate result of Defendants’ breaches of the Second

Forbearance Agreements, Bay Point has sustained damages in an amount to be

determined at trial.


                                          - 58 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 59 of 70




                                COUNT SEVEN
                           Fraudulent Misrepresentation
                                (All Defendants)

      207. The allegations of Paragraphs 1 through 163 above are incorporated by

reference as if fully set forth herein.

      208. As alleged herein, Defendants made, or caused to be made, several

material misrepresentations to Bay Point, including but not limited to: (1) providing

Bay Point with a materially fabricated License Agreement with Screen Media

Ventures; (2) providing Bay Point with a materially fabricated non-disturbance

agreement from Screen Media Ventures; (3) providing Bay Point with a materially

fabricated License Agreement with Big Media Holdings; (4) providing Bay Point

with a materially fabricated non-disturbance agreement from Big Media Holdings;

(5) providing Bay Point with a materially fabricated consent letter from Columbia

State Bank; (6) providing Bay Point with materially fabricated standby creditor’s

agreements from Columbia State Bank and Porta Pellex LLC; (7) providing Bay

Point with materially fabricated SBA Loan documents; (8) providing Bay Point with

materially fabricated electronic funds transfer notifications; and (9) falsely

representing to Bay Point the amounts and expected dates that payments were to be

received from Screen Media Ventures, Big Media Holdings, and Fight Channel

under their respective license agreements.


                                          - 59 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 60 of 70




      209. By providing Bay Point with materially fabricated License Agreements

with Screen Media Ventures and Big Media Holdings and materially fabricated non-

disturbance agreements from Screen Media Ventures and Big Media Holdings, as

well as falsely misrepresenting the amounts and expected dates that payments were

to be received from Screen Media Ventures, Big Media Holdings, and Fight Channel

under their respective license agreements, Defendants falsely represented to Bay

Point that they had receivable funds sufficient to serve as security on Bay Point’s

Loan to Defendants.

      210. By providing Bay Point with a materially fabricated consent letter and

several materially fabricated standby creditor’s agreements, Defendants falsely

represented to Bay Point that they were able to provide Bay Point with a valid, first-

priority security interest in the Collateral.

      211. By providing Bay Point with materially fabricated electronic funds

transfer notifications, Defendants falsely represented to Bay Point that Defendants

were, or imminently would be, paying their debt obligations to Bay Point.

      212. Defendants made these misrepresentations with the knowledge that

such misrepresentations were false and with the specific intent to induce Bay Point

to Loan them $2 million and, later, to forbear from foreclosing on the Loan

Agreement.


                                          - 60 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 61 of 70




      213. It was objectively reasonable for Bay Point to rely on the signed

License Agreements, non-disturbance agreements, consent letter, standby creditor’s

agreements, electronic funds transfer notifications, and statements of anticipated

payments that Defendants provided.

      214. Bay Point relied on Defendants’ misrepresentations to its detriment by

(1) issuing a $2 million Loan that, had Defendants represented their true financial

condition and the positions taken by Defendants’ then-existing creditors, it would

not have otherwise issued, or would have issued on materially different terms, and

(2) forbearing from foreclosing on the Loan Agreement at a time that Defendants

may have had sufficient assets to satisfy their debt obligations and during which time

Defendants were actively pledging the Collateral to a subsequent lender.

Accordingly, Bay Point was damaged by issuing a multi-million-dollar Loan without

obtaining adequate collateral security, leaving Bay Point under-secured on its Loan,

and by later postponing its right to foreclose on the Loan Agreement at a time when

Defendants may have had assets sufficient to satisfy their outstanding indebtedness

to Bay Point and prior to the time that a subsequent lender filed a UCC-1 Financing

Statement claiming a priority security interest in the Collateral.




                                        - 61 -
        Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 62 of 70




        215. As a direct and proximate result of Defendants’ fraudulent

misrepresentations, Bay Point has sustained damages in an amount to be determined

at trial.

        216. Additionally, because Defendants acted oppressively, fraudulently, and

maliciously by engaging in the conduct alleged herein, Bay Point is entitled to

punitive damages under Nev. Rev. Stat. 42.005 for the sake of example and by way

of punishing Defendants.

                                   COUNT EIGHT
                                  Unjust Enrichment
                                   (All Defendants)

        217. The allegations of Paragraphs 1 through 163 above are incorporated by

reference as if fully set forth herein.

        218. Bay Point conferred a tangible benefit on Defendants by lending them

the sum of $2 million in cash.

        219. Defendants have accepted and retained Bay Point’s funds, and have

enjoyed the benefit of the use of such funds.

        220. Under the present circumstances, it is inequitable for Defendants to

retain the benefit of Bay Point’s funds without payment for the value thereof.




                                          - 62 -
         Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 63 of 70




      221. Accordingly, Defendants have been unjustly enriched to Bay Point’s

detriment, and Bay Point is entitled to just compensation in an amount to be

determined at trial.

      222. Finally, because an action based on a theory of unjust enrichment is

available only in the absence of an express, written contract, Bay Point’s claim for

unjust enrichment is pled in the alternative to Counts Three, Four, Five, and Six,

above.

                                  COUNT NINE
                              Appointment of Receiver
                                 (All Defendants)

      223. The allegations of Paragraphs 1 through 163 above are incorporated by

reference as if fully set forth herein.

      224. This Court has the authority to appoint a receiver to assume custody,

control, and management of property that is involved in litigation pursuant to Fed.

R. Civ. P. 66.

      225. Section 4.1 of the Loan Agreement provides Bay Point with a security

interest in Defendants’ right, title, and interest in Defendants’ Collateral, which

consists of several specifically enumerated pieces of tangible and intangible goods

and property, including certain of Defendants’ bank accounts, equipment,

investments, and money, among other property.


                                          - 63 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 64 of 70




      226. Pursuant to the Loan Agreement, Bay Point’s security interest in

Defendants’ Collateral serves as a valid security interest against the outstanding

balance of the loan.

      227. Defendants have defaulted on their Loan obligations to Bay Point, and

Bay Point currently faces a significant risk of nonpayment on the Loan Documents.

      228. Without the appointment of a receiver to protect Bay Point’s security

interest in Defendants’ Collateral, there is a significant risk that the property will be

concealed, lost, wasted, or diminished in value, leaving Bay Point inadequately

secured against its impending loss.

      229. Accordingly, this Court should appoint a receiver to protect fully the

Collateral identified in Section 4.1 of the Loan Agreement until further order of this

Court so as to avoid any further concealment, loss, waste, or diminishment in value

of the property.

                                    COUNT TEN
                                   Attorneys’ Fees
                                   (All Defendants)

      230. The allegations of Paragraphs 1 through 163 above are incorporated by

reference as if fully set forth herein.

      231. Pursuant to the Loan Agreement, Note, Guaranty Agreement, and First

and Second Forbearance Agreements, Defendants are required to pay Bay Point’s


                                          - 64 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 65 of 70




attorneys’ fees, costs, and expenses associated with this action. (See Ex. E, § 11.4;

Ex. F, at 2.; Ex. G, § 14; Ex. H, § 8; Ex. I, § 8.)

      232. Upon the Events of Default, the maturity of the Loan Documents and

Forbearance Agreements was accelerated and the indebtedness, including

Defendants’ liability for Bay Point’s aforementioned attorneys’ fees and related

costs, became immediately due and payable.

      233. Accordingly, Bay Point is entitled to its reasonable attorneys’ fees and

costs incurred in enforcing Defendants’ obligations under the Loan Documents and

Forbearance Agreements.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Bay Point Capital Partners II, LP respectfully

requests that the Court:

      (a)    Enter judgment in favor of Bay Point and against Defendants on all

counts;

      (b)    Award Bay Point damages in an amount not less than $2,863,611.11,

including:

             (i)     $2,000,000.00 in unpaid principal under the Loan Documents;

             (ii)    $526,666.67 in standard interest;

             (iii)   $106,944.44 in default interest; and


                                          - 65 -
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 66 of 70




             (iv)    $230,000.00 in Late Fees.

      (c)    Award Bay Point its attorneys’ fees and litigation expenses pursuant to

the terms of the Loan Agreement, Note, Guaranty Agreement, and First and Second

Forbearance Agreements;

      (d)    Award Bay Point treble damages, as well as its attorneys’ fees and

litigation expenses, for Defendants’ violations of 18 U.S.C. §§ 1962(c) and (d);

      (e)    Award Bay Point punitive damages under Nev. Rev. Stat. 42.005 for

the sake of example and by way of punishing Defendants;

      (f)    Appoint a receiver to protect fully the Collateral identified in Section

4.1 of the Loan Agreement until further order of this Court so as to avoid any further

concealment, loss, waste, or diminishment in value of the property; and

      (g)    Grant such other and further relief as may be just or equitable under

the circumstances.

                           [Signatures on following page]




                                        - 66 -
Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 67 of 70




Respectfully submitted, this 8th day of March, 2021.

                                   TROUTMAN PEPPER
                                   HAMILTON SANDERS LLP

                                   By: /s/ Alexandra S. Peurach
                                   Harris B. Winsberg (Bar No. 770892)
                                   harris.winsberg@troutman.com
                                   Alexandra S. Peurach (Bar No. 451333)
                                   alexandra.peurach@troutman.com
                                   Christopher J. Kelleher (Bar No. 937613)
                                   chris.kelleher@troutman.com

                                   Bank of America Plaza
                                   600 Peachtree Street NE
                                   Suite 3000
                                   Atlanta, GA 30308-2216
                                   Telephone:     404.885.3000
                                   Facsimile:     404.885.3900

                                   Attorneys for Plaintiff
                                   Bay Point Capital Partners II, LP




                                - 67 -
Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 68 of 70
Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 69 of 70
       Case 1:21-cv-00375-MLB Document 31 Filed 03/08/21 Page 70 of 70




                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the foregoing was electronically filed

with the Clerk of Court using the CM/ECF system, which serves notification of such

filing to all CM/ECF participants.

      This 8th day of March, 2021.

                                     /s/ Alexandra S. Peurach
                                     Alexandra S. Peurach (Bar No. 451333)
